Exhibit 99.2 The Brink’s Company Fourth-Quarter 2011 Earnings Conference Call NYSE:BCO February 2, 2012 Forward-Looking Statements These materials contain forward-looking statements.Actual results could differ materially from projected or estimated results. Information regarding factors that could cause such differences is available in today's release and in The Brink’s Company’s most recent SEC filings. Information discussed today is representative as of today only and Brink's assumes no obligation to update any forward-looking statements. These materials are copyrighted and may not be used without written permission from Brink's. 2 The Brink’s Company Ed Cunningham Director - Investor Relations Summary of Fourth-Quarter Non-GAAP Results •Non-GAAP EPS $.56 vs $.80 •Revenue up 13% (9% organic) •Profit Declines in North America, EMEA •Continued Profit Growth in Latin America •Higher Security Costs Note:See reconciliation to GAAP results in Appendix 4 The Brink’s Company Tom Schievelbein Interim President and Chief Executive Officer CEO Overview •CEO Search •Security Costs •North America •EMEA •Latin America •Strategyand Outlook 6 The Brink’s Company Joe Dziedzic Vice President and Chief Financial Officer Review and Outlook 4Q11 Non-GAAP Results ($ millions, except EPS) Margin 9.6% 7.4% Note:See reconciliation to GAAP results in Appendix 8 Non-GAAP EPS:2011 Versus 2010 (per diluted share) Note:See reconciliation to GAAP results in Appendix 9 Total Non-GAAP Segment Results and Outlook ($ millions) Organic Growth 0% 5% 8% 5% - 8% 2011 Results 2012 Outlook —5% - 8% organic revenue growth —U.S. actions improve profitability —Unfavorable currency: —Revenue down 3% - 5% —Operating profit down $10-$15 million —Continued strong Latin America growth —Organic revenue growth back to pre- recession level —Continued difficult U.S. and European markets —6.8% margin excluding Mexico —Average year for security costs versus exceptional 2010 Margin 6.0% 7.2% 6.3% 6.5% - 7.0% (a) (a)See reconciliation to GAAP results in Appendix (a) 10 North America Non-GAAP Segment Results and Outlook ($ millions) 2011 Results 2012 Outlook Margin 6.1% 4.7% 3.6% 4.5% - 5.5% Organic Growth (3%) 1% - - —Revenue flat, Canada acquisition +$50 —U.S. revenue flat as fuel recovery and CompuSafe® service growth offset CIT volume and pricing pressure —Branch cost actions exceed volume reductions —Flat revenue —Continued volume and pricing pressures —CompuSafe® service growth —Focus on smaller financial institutions —Investment and efficiencies —Six regions consolidated to four —Back-office reductions —IT investments (a) (a)See reconciliation to GAAP results in Appendix A 11 (a) International Non-GAAP Segment Results and Outlook Organic Growth 2% 8% 12% 7% - 10% 2011 Results 2012 Outlook Margin 5.9% 8.2% 7.3% 7.0% - 8.0% ($ millions) —Revenue Growth —Mexico acquisition +$364 —Organic +$262 —Currency +$106 —Profit Growth —Organic +$11 —Acquisitions/Dispositions +$10 —Currency +$10 —8.1% margin excluding Mexico —Continued strong organic revenue growth driven by Latin America and Asia —Unfavorable currency impact —Revenue down 4% - 6% —Operating profit down $10 - $15 million —Slight improvement in Mexico, positioned for margin expansion 2013+ (a)See reconciliation to GAAP results in Appendix (a) (a) 12 Non-GAAP Cash Flow, Capital Investment, and Net Debt 13 International North America (a) ($ millions) (a) (a)See reconciliation to GAAP results in Appendix 13 Long-Term Segment Growth Plan —North America Operating Profit at 8-10% —Cost structure and efficiencies —Revenue mix to High Value Services —Latin America —Continued strong revenue growth —Mexico improves to 10% margins —EMEA —Fix underperforming countries —Margins expand to 7% —Asia —Continued strong revenue growth —Expand footprint and maintain margins Growth Plan (a)See reconciliation to GAAP results in Appendix (a) 8% - 10% 14 Non-GAAP Reporting Change for U.S. Retirement Costs Reporting Change for U.S. Retirement Plans - Why? —Costs relate to former businesses and frozen plans —Significant volatility in discount rate and asset returns creates EPS volatility —Removing costs from Non-GAAP results provides more clarity on operating performance —Increased disclosure of funding requirements improves transparency and provides an alternative for valuing these obligations 16 16 2012 Outlook 2012 Outlook —Non-Segment expenses flat at $41 —Tax rate 37% - 40% vs. 38% —Interest expense $23 - $26 vs. $24 —Noncontrolling interest $24 - $28 vs. $23 —Capital expenditures and capital leases $240 - $260 vs. $239 Other Metrics:2012 vs. 2011 ($ millions) •5% - 8% Organic growth •(3%) - (5%) Currency impact Margin 6.3% 6.5% - 7.0% (a) (a)See reconciliation to GAAP results in Appendix 18 Appendix - Supplemental U.S.
